Citation Nr: 1221314	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-50 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 29, 2005, for the grant of service connection for depressive disorder. 

2.  Entitlement to an initial evaluation in excess of 10 percent for depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1981 to July 1987 and from September 2001 to August 2003, with 4 years and 5 months of unverified active service prior to his first period of active duty.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for depressive disorder.  The rating decision assigned an effective date of September 29, 2005, and an initial evaluation of 10 percent.  

The issue of entitlement to an initial evaluation in excess of 10 percent for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran submitted his claim for service connection for depression on September 29, 2005. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 29, 2005, for the grant of service connection for depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the effective date assigned for service connection for depressive disorder.  In this regard, because the August 2008 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  An October 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria for assigning effective dates.  The appellant was thus informed of what was needed to achieve the earliest possible effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve the earliest possible effective date for the service-connected disability at issue.

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, private medical records, the transcript of an August 2008 hearing before an RO Hearing Officer, and the Veteran's statements.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

An additional evaluation at this point would not affect the Veteran's claim for an earlier effective date for the grant of service connection for depressive disorder. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The effective date for the grant of direct service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2)(i).

Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 , 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet.App. 377 (1999).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998). 

An informal claim is defined as "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

The Veteran contends that the effective date for his grant of depressive disorder should be August 30, 2003, the day he came off active duty.  During the August 2008 hearing, and in January 2009 correspondence, he asserted that he was advised by a VA representative not to file his claim for service connection for depressive disorder until after his claim for service connection for sleep apnea, or carpal tunnel syndrome, was decided.  He points out that the August 2008 rating decision conceded that his depressive disorder had been chronic since December 2001.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than September 29, 2005, for the grant of service connection for depressive disorder.  

The Veteran submitted a claim for service connection for depression on September 29, 2005.  This claim ultimately led to the August 2008 rating decision that granted service connection for depressive disorder with an effective date of September 29, 2005.

Applying the pertinent VA regulation (38 C.F.R. § 3.400(b)(2)(i)) to the facts, it is clear that an effective date earlier than September 29, 2005, is not warranted for the grant of service connection for depressive disorder.  The record contains no document dated before the September 29, 2005, claim that constitutes a claim for service connection for depressive disorder.  There is no evidence or statement dated before September 29, 2005, that can be construed as a formal or informal claim for service connection.  Thus, the Board finds that an effective date prior to September 29, 2005, for the grant of service connection for depressive disorder is not warranted.

The Board is aware of the Veteran's contention that he relied on a VA employee's advice to not submit a claim for service connection for depressive disorder until his pending service connection claims were decided.  The Board has reviewed the Veteran's claims file and has found no indication of such advice.  Despite any advice the Veteran may have received, the Board regrets that the law on this point precludes an earlier effective date.  


ORDER

An effective date earlier than September 29, 2005, for the grant of service connection for depressive disorder is denied.


REMAND

A preliminary review of the record indicates that the Veteran's claim for an initial evaluation in excess of 10 percent for depressive disorder requires additional development.  

A July 2011 Informal Hearing Presentation provides that the Veteran reported that his depressive disorder had grown worse in the past three years.  In this regard, the Board observes that the Veteran's most recent VA examination was conducted in September 2009, more than 21/2 years ago.  

Statutes and regulations require that VA assist a claimant in providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In addition, the Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

On a related matter, the most recent VA treatment report in the record before the Board (claims file and eFolder) is dated in August 2008, nearly four years ago.  As the VA treatment reports of record reflect treatment for the Veteran's depressive disorder, the Board finds that any subsequent VA treatment reports would be helpful for the proper adjudication of the Veteran's claim.  Moreover, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all VA treatment records dated from August 1, 2008.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected depressive disorder.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


